(DETAILED ACTION
Status of Claims
This action is in reply to the communications filed on 6 July, 2021.
Claims 1, 10 and 16 have been amended.
Claims 1, 4 – 10, 13 – 17, 19 and 20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4 – 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites the limitation “the care plan” “provide a recommendation” limitation.  There is insufficient antecedent basis for this limitation in the claim. For purposes of this examination, Examiner assumes that the limitation should recite: “the recommendation indicating readmission risk for a care plan”. Here, Examiner notes that the care plan recited in Claim 1, and the corresponding readmission risk, is unrelated to the data from the knowledge systems. Nothing in the claims requires that a care plan be provided based on the aggregated data, as disclosed in the specification. Similarly, nothing indicates that the care plan is for “the patient”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 17 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sudharsan et al.: (US PGPUB 2015/0006192 A1).
CLAIM 16
Sudharsan discloses a clinical decision-making system that includes the following limitations:
one or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computer, causes the computer to perform operations to train a workflow analytics system; (Sudharsan 0008);
prompting the clinician to provide feedback in accordance with a selection of a care plan that, based on presenting data within a clinical decision workflow, indicates the selection of the care plan is not a recommended care plan; (Sudharsan 0029, 0033 - 0035, 0041, 0051, 0054);
utilizing the feedback to train a workflow service to identify additional data relevant to the care plan; (Sudharsan 0007, 0023, 0028, 0032, 0035
Sudharsan discloses a clinical decision making system that includes training a machine learning algorithm using historical data to identify provider decision-making patterns. During a clinical scenario (i.e. the treatment episode for a patient), the system makes a recommendation based on the learned decision-making characteristics. Recommendations may also be based on other provider characteristics, standard guidelines, and presents a comparison of the 
With respect to the following limitations:
the data comprising analytics, or clinical statistics received from one or more knowledge systems; (Sudharsan 0006, 0007, 0029, 0032, 0037, 0041).
Sudharsan discloses obtaining statistics from a variety of sources including patterns detected in historical data, statistical data based on the historical data, and statistical measures of the historical data (mean, standard deviation, variance, etc.), and statistics from recent medical studies that are relevant to the workflow. The provider may select a treatment plan based on these patterns and statistics.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 - 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Amland et al.: (US PGPUB 2011/0313788 A1) in view of Sudharsan et al.: (US PGPUB 2015/0006192 A1).
CLAIMS 1 and 4
Amland discloses a readmission risk assessment model that includes the following limitations:
provide, by a workflow service, a clinical decision support workflow for a patient to an end user device; (Amland 0003, 0028, 0030);
based on the provided clinical decision support workflow, requesting, by the workflow service, data from one or more knowledge systems, the data including analytics, claims information, or clinical statistics; (Amland 0033, 0038);
provide the data, by the workflow service, within the clinical decision support workflow; and provide a recommendation to a clinician at a point of care via the end user device, the recommendation indicating readmission risk for a care plan; (Amland 0042 - 0045).
Amland discloses readmission risk assessment model that includes a clinical decision workflow for a particular patient admitted to a hospital that generates readmission risk predictions to facilitate inpatient treatment by analyzing clinically relevant data from a variety of sources.  Sources for the data include public or private sources such as hospital EMRs (i.e. 
With respect to the following limitations:
upon the clinician not selecting the care plan, further comprising prompting the clinician to provide feedback to the workflow service via the end user device; (Sudharsan 0023, 0028, 0034, 0035, 0041, 0051, 0054); 
utilizing the feedback to train the workflow service to identify additional data relevant to the care plan; including the additional data in additional recommendations; (Sudharsan 0023, 0028 – 0030).
Amland does not disclose prompting for feedback when a care plan is not selected and using this information to train the workflow system. Sudharsan discloses a clinical decision making system that includes receiving feedback from a provider for treatment recommendation provided by the system. The system solicits feedback including an explanation why the recommendation was not followed. Sudharsan discloses that the feedback may be used for subsequent recommendations based on learned decision making – that is practitioner decisions are fed back into the input to update/train the machine learning algorithm. New recommendations are made based on the updated algorithm. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the readmission risk assessment model of Amland so as to have included prompting for feedback for not selecting an automated recommendation and to have included using feedback for training the 
With respect to Claim 1, Amland discloses the following limitations:
a system comprising: a processor; and a non-transitory computer storage medium storing computer-useable instructions; (Amland 0018 - 0027).
CLAIMS 5, 6 and 8
The combination of Amland/Sudharsan discloses the limitations above relative to Claim 1. Additionally, Amland discloses the following limitations:
wherein the clinical decision support workflow is a discharge plan; (Amland 0047, 0048);
wherein the analytics data is for a venue where the patient is currently being treated; (Amland 0033); disclosing using data the hospital’s EMR system;
wherein the workflow service leverages access to third party resources; (Amland 0033); disclosing information from a variety of sources.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amland et al.: (US PGPUB 2011/0313788 A1) in view of Sudharsan et al.: (US PGPUB 2015/0006192 A1) in view of Official Notice.
CLAIM 9 
The combination of Amland/Sudharsan discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein the recommendation is provided without requiring the clinician to initiate access to software other than the clinical decision support workflow.
The specification discloses these features as “single sign-on” functionality. Single sign-on .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amland et al.: (US PGPUB 2011/0313788 A1) in view of Sudharsan et al.: (US PGPUB 2015/0006192 A1) and in view of Goux: (US 7,657,445 B1).
CLAIM 7
The combination of Amland/Sudharsan discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein the analytics data is for venues similar to a venue where the patient is currently being treated.
Goux discloses a healthcare facility resource management system that includes guidelines or best practices for each facility in a geographic region or by facility type. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the treatment recommendation system of Amland so as to have included common guidelines for similar facilities, in accordance with the teachings of Goux, in order to allow customized guidelines by facility type.
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert et al.: (US PGPUB 2008/0172251 A1) in view of Sudharsan et al.: (US PGPUB 2015/0006192 A1).

CLAIMS 10 and 13
Reichert discloses a medical treatment cost control system that includes the following limitations:
receiving, at a workflow service, information from an end user device, the information indicating characteristics of a clinical decision support workflow being managed by the/to an end user device for a patient; (Reichert 0005, 0023, 0024);
based on the clinical decision support workflow, requesting data from one or more knowledge systems and electronic health record (EHR) data from one or more EHRs, the data including analytics, claims information, or clinical statistics; (Reichert 0005, 0016, 0019, 0024, 0025, 0033);
present the data and the EHR data within the clinical decision support workflow; and provide a recommendation to a clinician at a point of care via the end user device, the recommendation indicating whether a care plan is a model recommendation, or readmission risk for the care plan; (Reichert 0002, 0018, 0025, 0026, 0033 – 0038 and Figure 8).
Reichert discloses a medical treatment cost control system that includes receiving information regarding a clinical workflow being managed during a treatment episode – i.e. a proposed treatment plan for a patient.  The system interrogates at least one information repository (i.e. knowledge systems) and retrieves information from the EMR for the patient of interest. The repository includes analytics and clinical statistics – i.e. cost and reimbursement data for the proposed treatment plan and for alternative treatments to the proposed treatment and data from service based billing systems – i.e. claims information. The system generates a display including information indicating that the proposed treatment is unprofitable (Figure 5 – 505) and 
With respect to the following limitations:
upon the clinician not selecting the care plan, further comprising prompting the clinician to provide feedback to the workflow service via the end user device; (Sudharsan 0023, 0028, 0034, 0035, 0041, 0051, 0054); 
utilizing the feedback to train the workflow service to identify additional data relevant to the care plan; including the additional data in additional recommendations; (Sudharsan 0023, 0028 – 0030).
Reichert discloses receiving documentation indicating why a task was not performed, but not using this information to train the workflow system (0023). Sudharsan discloses a clinical decision making system that includes receiving feedback from a provider for treatment recommendation provided by the system. The system solicits feedback including an explanation why the recommendation was not followed. Sudharsan discloses that the feedback may be used for subsequent recommendations based on learned decision making – that is practitioner decisions are fed back into the input to update/train the machine learning algorithm. New recommendations are made based on the updated algorithm. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the treatment recommendation system of Reichert so as to have included prompting for feedback for not selecting an automated recommendation and to have included using feedback for training the algorithm, in accordance with the teaching of .
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert et al.: (US PGPUB 2008/0172251 A1) in view of Sudharsan et al.: (US PGPUB 2015/0006192 A1) in view of Official Notice.
CLAIM 14
The combination of Reichert/Sudharsan discloses the limitations above relative to Claims 10. With respect to the following limitations:
wherein the clinical decision support workflow is a discharge plan.
Reichert discloses treatment recommendations in general, but does not expressly disclose a discharge plan. Nonetheless, discharge plans are old and well known, a fact for which Examiner takes Official Notice. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the treatment recommendation system of Reichert so as to have included recommending discharge plans, in accordance with the Official Notice taken, in order to allow automated discharge planning recommendations.
CLAIM 15
The combination of Reichert/Sudharsan discloses the limitations above relative to Claim 10. With respect to the following limitations:
wherein the recommendation is provided without requiring the clinician to initiate access to software other than the clinical decision support workflow.
The specification discloses these features as “single sign-on” functionality. Single sign-on functionality is old and well known, a fact for which Examiner takes Official Notice. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of .
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan et al.: (US PGPUB 2015/0006192 A1) in view of Reichert et al.: (US PGPUB 2008/0172251 A1)
CLAIMS 17 and 19
The combination of Sudharsan/Reichert discloses the limitations above relative to Claim 16. Additionally, Reichert discloses the following limitations:
receiving, at a workflow service, information from an end user device, the information indicating characteristics of a clinical decision support workflow being managed by the end user device for a patient; (Reichert 0005, 0023, 0024);
presenting the data and the EHR data within the clinical decision support workflow and providing a recommendation to a clinician at a point of care via the end user device, the recommendation indicating whether a care plan is a model recommendation, costs corresponding to the care plan, or readmission risk for the care plan; (Reichert 0002, 0025, 0026, 0033 – 0038 and Figure 8).
Reichert discloses a medical treatment cost control system that includes receiving information regarding a clinical workflow being managed during a treatment episode – i.e. a proposed treatment plan for a patient.  The system interrogates at least one information repository (i.e. knowledge systems) and retrieves information from the EMR for the patient of interest. The repository includes analytics and clinical statistics – i.e. cost and reimbursement data for the proposed treatment plan and for alternative treatments to the proposed treatment and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the decision-making system of Sudharsan so as to have included collecting and aggregating data in order to recommend a treatment, in accordance with the teaching of Reichert, in order to allow for the automated treatment recommendations.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan et al.: (US PGPUB 2015/0006192 A1) in view of Reichert et al.: (US PGPUB 2008/0172251 A1) and in view of Official Notice.
CLAIM 20
The combination of Sudharsan/Reichert discloses the limitations above relative to Claim 16. With respect to the following limitations:
wherein the clinical decision support workflow is a discharge plan.
The combination of Sudharsan/Reichert discloses treatment recommendations in general, but does not expressly disclose a discharge plan. Nonetheless, discharge plans are old and well known, a fact for which Examiner takes Official Notice. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the treatment recommendation system of Sudharsan/Allen so as to have included recommending discharge plans, in accordance with the Official Notice taken, in order to allow automated discharge planning recommendations, since so doing could be performed readily and .
Response to Arguments
Applicant's arguments filed 7/6/2021 with respect to the U.S.C. 103 rejections have been fully considered but they are not persuasive.
The U.S.C. 103 Rejections
With respect to Claim 1, Applicant argues that Reichert fails to disclose providing a recommendation indicating readmission risk for a care plan. Examiner agrees. However upon further consideration a new grounds of rejection is made in view of Amland. Here, Examiner notes again that the recited recommendation indicating a readmission risk for a care plan appears to be a feature that is unrelated to the clinical decision support workflow, or to the analytics, claims information, or clinical statistics data. Nothing requires determining the recommendation including a readmission risk for a care plan, using the above data. Nothing requires that the recommendation even be related to the recited patient or to a workflow associated with the patient.
With respect to Claim 10, Applicant asserts that the same amendment has been made. Examiner disagrees. Claim 10 continues to recite optional language for the recommendation – indicating whether a care plan is a model recommendation or readmission risk for the care plan. Whether a care plan is a model recommendation is only determined based on whether the system recommended it – if a care plan is recommended by the system, it is a model recommendation.
With respect to Claim 16, Applicant argues that Sudharsan fails to disclose “feedback . . . based on analytics or clinical statistics data presented within the workflow indicating the selected plan is no a recommended plan”. As best understood by the Examiner, the inventive system 
Nonetheless, in the present application, feedback is not based on the analytics and statistics, the recommended care plan is. Analytics and statistics are analyzed to generate a recommended care plan. If the provider selects a care plan other than the recommended plan, the system prompts for feedback. Therefore, any care plan selected by the provider that is not the recommended plan is “a care plan that, based on presenting data . . . comprising analytics or clinical statistics . . . indicates the selection of the care plan is not a recommended care plan.
Applicant asserts that Sudharsan fails to teach prompting for feedback if the clinician selects a care plan that is not the recommended care plan – i.e. a care plan recommended based on analytics and statistics. Examiner is perplexed by this remark. Sudharsan clearly teaches prompting for feedback when a recommendation is not followed (0034).
Applicant does not separately argue the dependent claims.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,694,334 B2 to Ryan et al. discloses a decision making system for generating various treatment options based on readmission risk.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 8 September, 2021